Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 8 April 2020.  In virtue of this communication, claims 1-28 are currently presented in the instant application.  

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) submitted on 4/8/2020, 4/27/2020, 5/7/2020, 6/3/2020, 7/8/2020, 7/23/2020, 8/6/2020, 10/9/2020, 11/5/2020, 1/4/2021, and 2/10/2021 is/are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8 has the requirement “and the mount claw portions are insertable into the mount recess portions”.  This is an impossibility as the mount claw portions of the mount apparatus cannot possibly be placed into the claw recesses of the same mount apparatus.
For purposes of continued prosecution it will be assumed the mount recess portions do not have this feature (as there would be no antecedent basis for mount claw portions of the accessory as presently claimed), and claim 8 only reads as the recess portions being positioned in between the mount claw portions.

Claims 16-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claims 16, there is no embodiment shown in the figures or specification that yields the final limitation “wherein, in a case of viewing the accessory from a center axis direction of the mount portion, a line through the center axis direction of the mount portion and overlapping the groove portion is taken as a second mount center line, and a line through the center axis direction of the mount portion and orthogonal to the second mount center line and the mount center axis direction is taken as a first mount center line, the first mount recess portion does not overlap the first mount center line in a radial direction of the mount portion, and at least one of the second mount recess portion and the third mount recess portion overlaps the second mount center line in the radial direction of the mount portion, and is arranged on an opposite side of the groove portion in relation to the first mount center line.” (Emphasis Examiner’s).


The accessory mounts are shown below (rotated to show them all in roughly the same orientation).

    PNG
    media_image1.png
    577
    565
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    498
    611
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    444
    573
    media_image3.png
    Greyscale

In all of these orientations, the first recess as claimed is found along the second mount center line (301c, 1301c, 1501c), however, on the opposing side of the groove (301z, 1301z, 1501z) in each of these embodiments is a bayonet claw, not the second or third recess.	These claims are considered unexaminable as there is no ready interpretation or reading which would rectify this error.  Furthermore, as the embodiment of claim 16 is intrinsically linked to the embodiment of claim 1, there would be no possible way for the two to coordinate and interlock as the claws would be in the wrong location as presently claimed in claim 16.  It is noted that Hasuda (cited in full below) has a similar interlocking mechanism to the described invention, but does not meet the presently claimed claim 16 for the above noted reasons.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the mount apparatus" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasuda et al. (Patent No.: US 9,075,287 B2, herein known as Hasuda).
A mount apparatus on which a camera is detachably mountable (Fig. 6), the mount apparatus comprising: 
a mount portion (outer rim of Fig. 3); 
a plurality of mount claw portions disposed in a circumferential direction of the mount portion (210, 220, 230); and 
a restricting member movable in a center axis direction of the mount portion (pin hole 261), 
wherein the plurality of mount claw portions on the mount portion includes a first mount claw portion (230), a second mount claw portion (210), and a third mount claw portion (220), an angle range of the second mount claw portion and the third mount claw portion, in the circumferential direction of the mount portion is smaller than that of the first mount claw portion, disposed following the circumferential direction of the mount portion (angle ranges are 76, 58.5, and 42 degrees, respectively), and 
wherein, in a case of viewing the mount apparatus from the center axis direction of the mount portion, a line through the center axis direction of the mount portion and overlapping the restricting member is taken as a second mount center line, and a line through the center axis direction of the mount portion and orthogonal to the second mount center line and the mount center axis direction is taken as a first mount center line, the first mount claw portion overlaps the first mount center line in a radial direction of the mount portion, and at least one of the second mount claw portion and the third mount claw portion overlaps the second mount center line in the radial direction of the mount portion, and is arranged on an opposite side of the restricting member in relation to the first mount center line (see Fig. 6 below).
Hasuda does not disclose a camera mount for attaching to an accessory with these features (Figs. 2 and 5 shows the camera mount which corresponds to the accessory mount of Figs. 3 and 6).
However, it has been held that a mere reversal of parts does not distinguish over the prior art of record.  In this case, swapping the mounts would be obvious to one of ordinary skill in the art as the two mounts would still correspond to each other and have predictable results.


    PNG
    media_image4.png
    761
    636
    media_image4.png
    Greyscale


With respect to claim 2, Hasuda further discloses a mount wherein, assuming a referential circle projected onto the mount apparatus with a center coinciding with the center of the mount portion and in a plane orthogonal to the center axis direction of the mount portion such that a line extending through the center of the circle and the restricting member intersects the circle at 0 degrees, the first mount center line is defined as a line intersecting the circle at 90 degrees and 270 degrees and the second mount center line is defined as a line intersecting the circle at 0 degrees and 180 degrees (see Fig. 6 above).

With respect to claim 3, Hasuda further discloses a mount wherein, in a case of viewing the mount apparatus from the center axis direction of the mount portion, a total sum of angle ranges of the plurality of mount claw portions at one side including the first mount claw portion with the second mount center line as a reference is larger than a total sum of angle ranges of the plurality of mount claw portions on an opposite side of the one side with the second mount center line as a reference (lower hemisphere has larger mount angles than upper hemisphere, Fig. 6 above).

With respect to claim 4, Hasuda further discloses a mount wherein, in a case where the restricting member is located on a left side of the mount portion and the mount apparatus is viewed from the center axis direction of the mount portion, the first mount claw portion is disposed on an upper side from the second mount center line (upper is not defined, see Fig. 6 above; even if the upper side was defined, in the above image one can flip the image about the second center line and it would meet this limitation as the center line and restricting member would remain in the same direction).

With respect to claim 5, Hasuda does not disclose a mount wherein the restricting member is a lock pin which is configured to engage with a groove portion provided on the accessory, in a state where the accessory is mounted on the mount apparatus, and wherein the restricting member is configured to lock relative rotation of the plurality of mount claw portions of the mount portion and a plurality of claw portions of the accessory in a predetermined rotation phase (the opposite is true in the present combination, as lock pin hole is element 261).
Again, a mere reversal of parts would have been obvious to one of ordinary skill in the art, and arranging the lock pin in the position of the lock pin hole would accomplish the original orientation (lock pin on the camera body mount) of Hasuda with predictable results.

With respect to claim 6, Hasuda further discloses a mount wherein, on a side on which the restricting member is located in relation to the first mount center line, the second mount claw portion and the third mount claw portion do not overlap the second mount center line in the radial direction of the mount portion.

With respect to claim 7, Hasuda further discloses a mount wherein, on an opposite side of the restricting member in relation to the first mount center line, the second mount claw portion overlaps the second mount center line in the radial direction of the mount portion (in this interpretation claw 220 is considered the second mount claw rather than 210; Fig. 6).

With respect to claim 8, Hasuda further discloses a mount further comprising: a plurality of mount recess portions, wherein each of mount recess portions is located between two of mount claw portions of the plurality of the mount claw portions (recesses 251, 252, and 253; Fig. 6).

With respect to claim 12, Hasuda further discloses a mount further comprising, an image sensor, and wherein an interchangeable lens as the accessory is able to be coupled to the mount portion (Fig. 1, camera and accessory).

With respect to claim 13, Hasuda further discloses a mount further comprising, other mount portion disposed on an opposite side of the mount portion and to which an image capturing apparatus is able to be coupled, and wherein an interchangeable lens as the accessory is able to be coupled to the mount portion (purpose of the invention; abstract).

With respect to claim 14, Hasuda further discloses an image capturing apparatus including the mount apparatus of claim 1, comprising: an image sensor, wherein an interchangeable lens as the accessory is able to be coupled to the mount portion (abstract; Fig. 1).

With respect to claim 15, Hasuda further discloses an adapter device including the mount apparatus according to claim 1, comprising: other mount portion disposed on an opposite side of the mount portion and to which an image capturing apparatus is able to be coupled, wherein an interchangeable lens as the accessory is able to be coupled to the mount portion (abstract; Fig. 1).

Allowable Subject Matter
Claims 9-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Hasuda does not disclose the specific angle relations as claimed in claims 9-11.





Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HANCOCK whose telephone number is (571)270-7547.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/D.H/Examiner, Art Unit 2852
3/24/2021